Citation Nr: 1010039	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2008, the Board denied the Veteran's claim.  
Thereafter, the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the parties filed a Joint Motion for Partial 
Remand (joint motion).  By subsequent Order, the motion was 
granted and that part of the Board's decision that denied 
entitlement to service connection for migraine headaches was 
remanded for compliance with the instructions in the joint 
motion.  

The Board acknowledges that the November 2008 decision also 
denied entitlement to service connection for nausea, 
lightheadedness, dizziness, sensitivity to light and noise 
and odor, and motion sickness.  The joint motion noted that 
the Board's denial of this issue should not be disturbed.  
The November 2009 Order indicated that the appeal as to this 
issue was dismissed.  

In November 2009, the Board sent the Veteran a letter 
advising that he had 90 days to submit additional argument or 
evidence.  Additional evidence was received in January 2010, 
along with a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2008 Board decision denied entitlement to 
service connection for migraine headaches essentially based 
on a finding that they were not related to an in-service 
disease or injury.  In making this determination, the Board 
relied, in part, on the June 2006 VA examination and noted 
that the examiner believed the migraine headaches were of 
comparatively recent onset.  

The joint motion argues that the June 2006 examination was 
inadequate and that a remand is required to obtain a new 
medical opinion to address whether the Veteran has migraine 
headaches related to military service.  Specifically, it is 
noted that the statement in the examination that headaches 
began in 1997 is inconsistent with the Veteran's claim and 
previous statements that he had been fighting the problem for 
32 years; and that the examiner did not address notations in 
the service records that show treatment for similar symptoms, 
such as nausea, headaches, blurred vision, and 
lightheadedness.  It was noted that on remand, the examiner 
should account for the Veteran's full medical history, 
including his service treatment records and reported medical 
history.  

A January 2010 statement from Dr. A. L. indicates that the 
Veteran has been a patient in his clinic since 1988 and has 
been treated for headaches.  Dr. A. L. stated that he had 
reviewed copies of previous records, including military 
records, and that the Veteran's history of headaches appears 
to date back to his time in the military in the 1970's.  

Considering the joint motion and the January 2010 statement 
suggesting a relationship between currently diagnosed 
headaches and military service, the Board finds that 
additional examination and opinion is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2009).  

The joint motion further states that on remand, the RO should 
ensure that all pertinent records have been obtained, 
including records from the VA North Texas Healthcare System.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran an opportunity to 
identify any additional medical records 
that need to be obtained and to provide 
any necessary authorizations for 
release.  All identified records should 
be requested.  All records obtained or 
responses received should be associated 
with the claims file.  

2.	Request relevant records pertaining to 
the Veteran from the VA North Texas 
Healthcare System.  All records 
obtained or responses received should 
be associated with the claims file.  

3.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of claimed 
migraine headaches.  The claims file 
must be available for review and the 
examiner should indicate whether it has 
been reviewed.  

Based on a review of the claims file, 
clinical findings on examination, and 
accepted medical principles, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., 50 percent or 
greater probability) that the Veteran 
currently has migraine headaches that 
are related to active military service 
or events therein, to include the 
complaints of headache, nausea, blurred 
vision, and lightheadedness.  In making 
this determination, the examiner is 
specifically requested to address the 
Veteran's full medical history (to 
include the information noted in 
service treatment records and as 
reported by the Veteran), as well as 
the January 2010 private medical 
statement.  

A complete rationale must be provided 
for any opinions expressed.  

4.	After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at one.  

5.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for migraine 
headaches.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


